Citation Nr: 0325267	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for chronic right 
shoulder dislocation. 


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1965 to June 
1966, and from November 1971 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board.  The Board 
remanded the claim in August 2001 in order to provide the 
veteran an opportunity for hearing.  In an August 2002 
decision, the Board denied the veteran's claim on the merits.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, VA's 
General Counsel (General Counsel) and the veteran's attorney 
filed a joint motion to vacate the Board's decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding the case to the Board.  

It appears from the record that the RO is in the process of 
adjudicating new claims raised by the veteran with regard to 
other disorders.  Those issues are not in appellate status at 
this time. 



REMAND

The joint motion states that a remand is required for VA to 
notify the veteran of the specific information needed to 
substantiate his claim in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  Prior to May 1, 2003, the Board would have attempted 
to cure any VCAA notice deficiency by mailing a VCAA notice 
letter to the veteran pursuant to 38 C.F.R. § 19.9(a)(2)(ii).  
However, it appears that this regulation has been recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In a written statement submitted by the veteran's 
representative and the veteran in August 2002, the veteran 
requested that a Board hearing be rescheduled due to VA's 
failure to provide sufficient prior notice.  

A review of the record shows that there is new medical 
evidence, specifically VA examination reports dated in March 
and May 2003, received of record.  It appears that most, if 
not all, of these records pertain to other claims.  However, 
in view of the need for further RO action as outlined above, 
preliminary review of the new evidence by the RO is 
appropriate to ensure that any pertinent new item(s) of 
evidence are considered.    

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Charles v. Principi, 
16 Vet.App. 370 (2002). 

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (including all evidence 
received since the last supplemental 
statement of the case) and determine 
whether there is new and material 
evidence to reopen the veteran's service-
connection claim and if so, whether 
service connection can be granted.  If 
the full benefit sought is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

3.  Additionally, if the full benefit 
sought is not granted after the RO's 
review of the record as outlined in the 
above paragraph 2, then the RO should 
take appropriate action to schedule the 
veteran for the requested Board hearing 
at the RO with notification sent to the 
veteran at his address of record.  After 
the hearing is conducted, or in the event 
the veteran cancels the hearing or fails 
to report, the case should be returned to 
the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




